PER CURIAM
Mother appeals from an order denying her motion for increased child support. The original decree of dissolution, entered in 1973, required father to pay $80 per month for each of the parties’ two children. It was last modified in 1978 to increase father’s child support obligation to $100 per month per child.
The children are now 12 and 14 years of age. Father’s income has increased from approximately $16,000 in 1978 to approximately $24,000. The increase in the costs of rearing the children attributable to their growing older, together with the increase in father’s income, constitute a change of circumstances justifying an increase in child support. Betts and Betts, 18 Or App 35, 523 P2d 1055 (1974). On de novo review, we conclude that an increase in father’s child support obligation to $150 per month per child is appropriate.
Decree modified to increase father’s child support obligation to $150 per month per child. No costs to either party.